DETAILED ACTION
This Final Office Action is in response to amendment filed on 12/29/2021. Claims 1-4, 7, 12-14, 24, 27-30, 33, 35, 38-41 have been amended. Claims 42-43 have been cancelled. Claims 44-46 have been newly added. Claims 1-41 and 44-46 remain pending in the application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on 06/16/2020 are accepted.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/29/2021 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly an initialed and dated copy of Applicant's IDS form 1449 filed 12/29/2021 are attached to the instant Office action. 

Response to Amendment 
Applicant’s amendments to the title of the invention has overcome the specification objection previously set forth in the Non-Final Office Action mailed on 09/01/2021.
Applicant’s claims amendments and claims 42-43 cancelations have overcome the claims objections previously set forth in the Non-Final Office Action mailed on 09/01/2021. 
Applicant’s claims 42-43 cancelations have overcome USC 101 rejections previously set forth in the Non-Final Office Action mailed on 09/01/2021. 
Applicant’s claims amendments and claims 42-43 cancelations have overcome the USC 112(b) rejections previously set forth in the Non-Final Office Action mailed on 09/01/2021. 

Response to Arguments 
Applicant’s Remarks, see Applicant Remarks, Page 12-14 and the newly added limitations, filed 12/29/2021, with respect to the rejection(s) of independent claims 1, 12, 14 and 24 under 35 U.S.C 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of the newly found prior art: Zhang (US 20150304302 A1), hereinafter Zhang, in addition to the previously cited prior art. Please see detailed rejection below.
Concussion: Floue in view of Brittan, Bhatnagar and Zhang disclose all the limitations recited in the independent clams 1, 12, 14 and 24.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-26, 28-40 and 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over Floue et. al. (EP 1149475 B1) (IDS), hereinafter Floue in view of Brittan et. al. (US 20150295717 A1), hereinafter Brittan, Bhatnagar et. al. (US 20070269041 A1), hereinafter Bhatnagar, and further in view of Zhang (US 20150304302 A1), hereinafter Zhang.
	
Regarding claim 1 (Currently Amended), Floue teaches a method of encoding data (Floue [0097] Figure 13 illustrates a method of encrypting/encoding messages/data), comprising: 
generating a challenge code (Floue Figure 13 (90) and [0014, 0097], e.g. [0014] “The method includes receiving an input pattern from a user and deriving a first codeword from the input pattern. The first codeword is derived by applying a decoding function of an error-correcting code to the input pattern. The method also includes hashing the first codeword.”), 
[the challenge code being based on a pattern associated with at least one challenge arrangement comprising duplicated signs]; 
encrypting the challenge code using a one-way hashing function to obtain a temporary encryption key, wherein the encryption includes using the on-way hashing function to obtain the temporary encryption key, and using the temporary encryption key [to encrypt an authentication code corresponding to the challenge code] (Floue discloses in Figure 13 (90-70-150), [0097] “The codeword c is hashed (STEP 70), and a key is generated from the hash of the codeword h(c) (STEP 150). A key is applied to the message m to create a response (STEP 180)…the application of the key to the message m consists of the use of the key to encrypt the message m”, one-way hash is used as described in [0113], where the generated key in step 150 is generated based on the hash of the code h(c) to apply on messages); and 
generating encoded data by encoding the data [using a two-way transcoding function] using the obtained temporary encryption key (Floue discloses in Figure 13 (90-70-150), [0097] “The codeword c is hashed (STEP 70), and a key is generated from the hash of the codeword h(c) (STEP 150). A key is applied to the message m to create a response (STEP 180)…the application of the key to the message m consists of the use of the key to encrypt the message m”, Figure 16 further illustrates decrypting the message at step 220, which indicates using two way cryptography, i.e. encryption and decryption as disclosed in [0105-0107]).
  Floue does not disclose the below remaining limitations
Brittan discloses the challenge code being based on a pattern associated with at least one challenge arrangement comprising duplicated signs (Brittan [0024-0034], e.g. [0029] “obtaining a challenge code from the user, the challenge code being based on a pattern associated with at least one challenge arrangement comprising duplicated signs”); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Floue to incorporate the teaching of Brittan to utilize the above feature, with the motivation of increase the possible different pattern, which results in increasing security and protection, as recognized by (Brittan [0006]).
Floue in view of Brittan do not disclose the below limitations.
Bhatnagar discloses generating encoded data by encoding the data using a two-way transcoding function (Bhatnagar illustrates in Figure 11 (1118-1120) generating supplemental key, generated using Advanced Encryption Standard (AES), resulting in a 256-bit encryption key which is used to encrypt/encode the encoding/encryption key, where the encoding/encryption key corresponds to the data, where the Advanced Encryption Standard (AES), resulting in a 256-bit encryption key corresponds to the two-way transcoding function that is used for generating a supplemental key that is used for encoding/encrypting the  encoding/encryption key, [0088] “The supplemental key module 1118 generates a second encryption key, which can be used to encrypt the encryption key generated in the encryption key module 1114…the supplemental key is symmetric to the encryption key, and is generated using the Advanced Encryption Standard (AES), resulting in a 256-bit encryption key.”, [0089] “…the key encryption module 1120 uses the supplemental key to encrypt the encryption key.” 
where the “(AES), resulting in a 256-bit encryption key” is consistent with the two-way transcoding function as described in claim 30 and Page 10 line 14-15 of the instant application).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Floue in view of Brittan to incorporate the teaching of Bhatnagar to utilize the above feature, with the motivation of ensuring secure messaging, as recognized by (Bhatnagar [0081).
Floue in view of Brittan and Bhatnagar disclose the above limitation, where Floue discloses temporary key derived by encrypting a codeword using a hash function, however, Floue in view of Brittan and Bhatnagar do not explicitly disclosed the below limitation. Emphasis in italic.
Zhang discloses temporary encryption key to encrypt an authentication code corresponding to the challenge code (Zhang discloses using a key to encrypt a password, corresponding to an authentication code, inputted by a user, where the user inputted entries corresponding to challenge required when setting up the password, [0039] …“when the user inputs a password (for example, an input submitted when the user sets up a password or an input submitted when the user uses a password to perform a related verification), (the system) may use a particular secret key to encrypt the password inputted by the user to generate a ciphertext of the password to prevent the password of the user from being stolen in order to ensure the security of the password of the user.”, where the authentication code corresponds to a password, consistent with the description of the authentication code in the specification of the instant application, as disclosed in [0048] of the publication “The authentication code 51 may be of any type, such as a password.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Floue in view of Brittan and Bhatnagar to incorporate the teaching of Zhang to utilize the above feature, with the motivation of preventing the password of the user from being stolen in order to ensure the security of the password of the user, as recognized by (Zhang [0039]).


Regarding claim 2 (Currently Amended), Floue in view of Brittan, Bhatnagar and Zhang teaches the method of claim 1, wherein the data is initially stored in [a volatile] memory of a device (Floue discloses in e.g. [0107] that the message is later decrypted by the key, indicating he message is stored in memory “…the message is later decrypted with the key…the message is later decrypted with a related key. In another embodiment, the message is decrypted with the key”, where the encrypting device and encrypting device are both included in one apparatus, i.e. device, as disclosed in [0021] of Floue).  
Floue in view of Brittan does not explicitly disclose the use of volatile memory for storing the data.
Bhatnagar discloses the memory can be a volatile memory for storing data (Bhatnagar [0039] “…the memory can be any of a number of volatile or nonvolatile memories, and can be implemented as combined or separate message and key databases, or other hierarchical or non-hierarchical data organization schemes.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Floue in view of Brittan to incorporate the teaching of Bhatnagar to utilize the above feature, with the motivation of ensuring secure messaging, as recognized by (Bhatnagar [0081), with the use and trying of finite number of types of memories, i.e. volatile and nonvolatile.

Regarding claim 3 (Currently Amended), Floue in view of Brittan, Bhatnagar and Zhang teaches the method of claim 1, further comprising: storing the encoded data in a memory of a device, for use in an authentication of the user (Floue discloses in e.g. [0107] that the message is later decrypted by the key, indicating the message is stored in memory “…the message is later decrypted with the key…the message is later decrypted with a related key…the message is decrypted with the key”, where the message is used to authenticate the user with input pattern [0031] “FIG. 13 is a functional block diagram of the authentication of a registered input pattern based on the response to a challenge message using a key.”, apparatus in [0021] corresponds to the device).  

Regarding claim 4 (Currently Amended), Floue in view of Brittan, Bhatnagar and Zhang teaches the method of claim 3, wherein the encoded data is stored in a [non-volatile] memory of the device(Floue discloses in e.g. [0107] that the message is later decrypted by the key, indicating the message is stored in memory “…the message is later decrypted with the key…the message is later decrypted with a related key. In another embodiment, the message is decrypted with the key”, apparatus in [0021] corresponds to the device).  
Floue in view of Brittan do not explicitly disclose the use of non-volatile memory for storing the encoded data.
Bhatnagar discloses the memory can be a non-volatile memory (Bhatnagar [0039] “…the memory can be any of a number of volatile or nonvolatile memories, and can be implemented as combined or separate message and key databases, or other hierarchical or non-hierarchical data organization schemes.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Floue in view of Brittan to incorporate the teaching of Bhatnagar to utilize the above feature, with the motivation of ensuring secure messaging, as recognized by (Bhatnagar [0081), with the use and trying of finite number of types of memories, i.e. volatile and nonvolatile.

Regarding claim 6 (Previously Presented), Floue in view of Brittan, Bhatnagar and Zhang teaches the method of claim 3, further comprising: 
Floue discloses encoded data/message generated from challenge codeword, however, Floue does not disclose that the challenge codeword that is used to encode the data/message, is to be deleted/discarded. Emphasis in Italic.
Brittan discloses deleting the temporary encryption key and/or the challenge code after the encoded data is stored in the memory of the device (Brittan [0010] “…the system will retain any non-coded record of the MIP in a volatile memory which will be immediately discarded after processing such as encoding. This has the desirable property that the only place where a not encoded record of the MIP is stored is in the user's mind.”, [0068] “The obtained authentication code may be discarded as soon as the encoded authentication segments are stored.”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Floue to incorporate the teaching of Brittan to utilize the above feature, with the motivation of increase the possible different pattern, which results in increasing security and protection, as recognized by (Brittan [0006, 0010]).
 
Regarding claim 7 (Currently Amended), Floue in view of Brittan, Bhatnagar and Zhang teaches the method of claim 1, 
Floue in view of Brittan do not disclose the below limitations.
Bhatnagar discloses wherein the data is configured to encrypt sensitive data stored in a memory of a device, thereby locking access to the sensitive data (Bhatnagar discloses in Figure 11, 1114-1120 illustrating generating encryption key, corresponding to the data, stored in order to be encrypted by the following step, and generating a supplemental key, second key, which is used to encrypt the encryption key [0039] “The storage module 210 stores the encrypted message and the encrypted first key in a memory associated with the message server…the memory can be any of a number of volatile or nonvolatile memories”, [0096] “…stores the encrypted message and encrypted encryption keys, one for each sender and recipient”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Floue in view of Brittan to incorporate the teaching of Bhatnagar to utilize the above feature, with the motivation of ensuring secure messaging, as recognized by (Bhatnagar [0081), with the use and trying of finite number of types of memories, i.e. volatile and nonvolatile.

Regarding claim 8 (Original), Floue in view of Brittan, Bhatnagar and Zhang teaches the method of claim 7, 
Floue in view of Brittan does not disclose the below limitations.
Bhatnagar discloses wherein the sensitive data is stored in a non-volatile memory of the device (Bhatnagar discloses in Figure 11, 1114-1120 illustrating generating encryption key, stored in order to be encrypted by the following step, and generating a supplemental key, second key, which is used to encrypt the encryption key, [0039] “The storage module 210 stores the encrypted message and the encrypted first key in a memory associated with the message server…the memory can be any of a number of volatile or nonvolatile memories”, [0096] “…stores the encrypted message and encrypted encryption keys, one for each sender and recipient”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Floue in view of Brittan to incorporate the teaching of Bhatnagar to utilize the above feature, with the motivation of ensuring secure messaging, as recognized by (Bhatnagar [0081), with the use and trying of finite number of types of memories, i.e. volatile and nonvolatile.
 
Regarding claim 9 (Original), Floue in view of Brittan, Bhatnagar and Zhang teaches the method of claim 8, 
Floue in view of Brittan does not disclose the below limitations.
Bhatnagar discloses wherein the sensitive data is stored in a secure data store of the memory of the device (Bhatnagar discloses in Figure 11, 1114-1120 illustrating generating encryption key, stored in order to be encrypted by the following step, and generating a supplemental key, second key, which is used to encrypt the encryption key, [0039] “The storage module 210 stores the encrypted message and the encrypted first key in a memory associated with the message server…the memory can be any of a number of volatile or nonvolatile memories”, [0096] “…stores the encrypted message and encrypted encryption keys, one for each sender and recipient”, where storing the encryption key and message in an encrypted form corresponding to storing the encryption key and message in a secure data store).  
Floue in view of Brittan to incorporate the teaching of Bhatnagar to utilize the above feature, with the motivation of ensuring secure messaging, as recognized by (Bhatnagar [0081), with the use and trying of finite number of types of memories, i.e. volatile and nonvolatile.
  
Regarding claim 10 (Previously Presented), Floue in view of Brittan, Bhatnagar and Zhang teaches the method of claim 1, wherein the generating of the challenge code comprises: obtaining the challenge code from the user (Floue [0014] “…receiving an input pattern from a user and deriving a first codeword from the input pattern. The first codeword is derived by applying a decoding function of an error-correcting code to the input pattern. The method also includes hashing the first codeword.”).

Regarding claim 11 (Previously Presented), Floue in view of Brittan, Bhatnagar and Zhang teaches the method of claim 1, wherein the generating of the challenge code comprises: generating a current challenge code for a current encoding of the data [based on the pattern associated with at least one current challenge arrangement comprising duplicated signs], wherein the at least one current challenge arrangement matches a challenge arrangement used in at least one subsequent decoding of the encoded data (Floue illustrates in Figure 13 (90)  and [0014, 0097], deriving of a codeword, where the message is encrypted/encoded, and Figure 16 (90) illustrates subsequent decoding/decryption based on deriving the codeword).
  Floue does not disclose based on the pattern associated with at least one current challenge arrangement comprising duplicated signs.
Brittan disclose the above limitation as explained in claim 1, rationale and motivation applies.

Regarding claim 12 (Currently Amended), Floue teaches a method of sequentially encoding and decoding data (Floue, Method illustrated in Figures 13 and 16), comprising: 
generating a current challenge code for a current encoding of the data, [the current challenge code being based on a pattern associated with at least one current challenge arrangement comprising duplicated signs] (Floue Figure 13 (90)  and [0014, 0097], e.g. [0014] “The method includes receiving an input pattern from a user and deriving a first codeword from the input pattern. The first codeword is derived by applying a decoding function of an error-correcting code to the input pattern. The method also includes hashing the first codeword.”, Figure 13 illustrates encrypting/encoding message/data); 
encrypting the current challenge code using a one-way hashing function to obtain a current temporary encryption key; wherein the encrypting includes using the one-way hashing function to obtain the temporary encryption key, and using the temporary encryption key [to encrypt an authentication code corresponding to challenge code] (Floue discloses in Figure 13 (90-70-150), [0097] “The codeword c is hashed (STEP 70), and a key is generated from the hash of the codeword h(c) (STEP 150). A key is applied to the message m to create a response (STEP 180)…the application of the key to the message m consists of the use of the key to encrypt the message m”, one-way hash is used as described in [0113], where the generated key in step 150 is generated based on the hash of the code h(c) to apply on messages); 
generating encoded data by encoding the data [using a two-way transcoding function] using the obtained current temporary encryption key (Floue discloses in Figure 13 (90-70-150), [0097] “The codeword c is hashed (STEP 70), and a key is generated from the hash of the codeword h(c) (STEP 150). A key is applied to the message m to create a response (STEP 180)…the application of the key to the message m consists of the use of the key to encrypt the message m”, Figure 16 further illustrates decrypting the message at step 220, which indicates using two way cryptography, i.e. encryption and decryption as disclosed in [0105-0107]); 
obtaining a user challenge code from the user (Floue [0014] “…receiving an input pattern from a user and deriving a first codeword from the input pattern. The first codeword is derived by applying a decoding function of an error-correcting code to the input pattern. The method also includes hashing the first codeword.”), 
[the user challenge code being based on the pattern associated with the least one current challenge arrangement comprising the duplicated signs]; 
encrypting the user challenge code using the one-way hashing function to obtain a user temporary encryption key (Floue [0232] “In S34 and S39, the authentication engine 2 encodes the candidate identification patterns using the same one-way hashing function as the one used for encoding the authentication segments in S11.”); and 
decoding the encoded data using [the two-way transcoding function and] the user temporary encryption key [[if]] when the user temporary encryption key matches the obtained current temporary encryption key used to encode the data (Floue illustrates in Figure 13 (90)  and [0014, 0097], deriving of a codeword, where the message is encrypted/encoded, and Figure 16 (90) illustrates subsequent decoding/decryption based on deriving the codeword, [0107] and Figure 17 further illustrate the message encrypted/encoded with the key and later decrypted with the key, which is derived for the encryption and the decryption in Figures 13 and 16 from hashing a codeword, which are matching to produce the same key as further indicated in [0015, 0025-0026]).  
Floue does not disclose the below limitations
Brittan discloses the user challenge code being based on the pattern associated with the least one current challenge arrangement comprising the duplicated signs (Brittan [0024-0034], e.g. [0029] “obtaining a challenge code from the user, the challenge code being based on a pattern associated with at least one challenge arrangement comprising duplicated signs”); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Floue to incorporate the teaching of Brittan to utilize the above feature, with the motivation of increase the possible different 
Floue in view of Brittan do not disclose the below limitations.
Bhatnagar discloses using a two-way transcoding function (Bhatnagar illustrates in Figure 11 (1118-1120) generating supplemental key, generated using Advanced Encryption Standard (AES), resulting in a 256-bit encryption key which is used to encrypt/encode the encoding/encryption key, where the encoding/encryption key corresponds to the data, where the Advanced Encryption Standard (AES), resulting in a 256-bit encryption key corresponds to the two-way transcoding function that is used for generating a supplemental key that is used for encoding/encrypting the  encoding/encryption key, [0088] “The supplemental key module 1118 generates a second encryption key, which can be used to encrypt the encryption key generated in the encryption key module 1114…the supplemental key is symmetric to the encryption key, and is generated using the Advanced Encryption Standard (AES), resulting in a 256-bit encryption key.”, [0089] “…the key encryption module 1120 uses the supplemental key to encrypt the encryption key.”, and further decryption of the encrypted key in [0106],
where the “(AES), resulting in a 256-bit encryption key” is consistent with the two-way transcoding function as described in claim 30 and Page 10 line 14-15 of the instant application).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Floue in view of Brittan to 
Floue in view of Brittan and Bhatnagar disclose the above limitation, where Floue discloses temporary key derived by encrypting a codeword using a hash function, however, Floue in view of Brittan and Bhatnagar do not explicitly disclosed the below limitation. Emphasis in italic.
Zhang discloses temporary encryption key to encrypt an authentication code corresponding to the challenge code (Zhang discloses using a key to encrypt a password, corresponding to an authentication code, inputted by a user, where the user inputted entries corresponding to challenge required when setting up the password, [0039] …“when the user inputs a password (for example, an input submitted when the user sets up a password or an input submitted when the user uses a password to perform a related verification), (the system) may use a particular secret key to encrypt the password inputted by the user to generate a ciphertext of the password to prevent the password of the user from being stolen in order to ensure the security of the password of the user.”, where the authentication code corresponds to a password, consistent with the description of the authentication code in the specification of the instant application, as disclosed in [0048] of the publication “The authentication code 51 may be of any type, such as a password.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Floue in view of Brittan and Bhatnagar to incorporate the teaching of Zhang to utilize the above feature, with the preventing the password of the user from being stolen in order to ensure the security of the password of the user, as recognized by (Zhang [0039]).

Regarding claim 13 (Currently Amended), Floue in view of Brittan, Bhatnagar and Zhang teaches the method of claim 12, further comprising: generating a subsequent challenge code for [a subsequent] encoding of the [decoded] data, [the subsequent challenge code being based on the pattern associated with at least one subsequent challenge arrangement comprising duplicated signs] (Floue Figure 13 (90) and [0014, 0097], e.g. [0014] “The method includes receiving an input pattern from a user and deriving a first codeword from the input pattern. The first codeword is derived by applying a decoding function of an error-correcting code to the input pattern. The method also includes hashing the first codeword.”), 
Floue does not disclose the below limitations.
Brittan discloses challenge code being based on the pattern associated with at least one subsequent challenge arrangement comprising duplicated signs as described in claim 12. 
Brittan further discloses or wherein the subsequent challenge arrangement is different from the current challenge arrangement (Brittan [0040] discloses that challenge arrangements based on a pattern, Figure 3A-B and [0006] illustrates various challenge arrangements based on the number of elements on the interface, “the code entered by the user has the desirable property that the code changes on each authentication operation--this is denoted by the term one-time code (OTC).”).
Floue to incorporate the teaching of Brittan to utilize the above feature, with the motivation of increase the possible different pattern, which results in increasing security and protection, as recognized by (Brittan [0006]).
While Floue in view of Brittan disclose the aforementioned limitations, where Floue illustrates in Figures 13 the encoding of the message, and Figure 16 illustrates the decoding of the message, where the decoding is subsequent to the encoding, and the opposite, i.e. decoding then encoding can be conceived when the message is transmitted, in which case, the process of encrypting the decrypted message is to be performed in order to ensure secure transmission, where the encrypting device and encrypting device are both included in one apparatus as disclosed in [0021] of Floue, however, Floue in view of Brittan do not explicitly disclose the below limitations.
Bhatnagar discloses using subsequent encoding of decoded data (Bhatnagar discloses in Figure 3 and [0046] devices that can be senders and recipients for communicating secure email messages, for which case, the method illustrate in Figures 10 and 11 are performed, where the decrypted encryption key, i.e. decoded data, is subsequently encrypted/encoded, i.e. when the recipient receives messages, it decrypts the encrypted encryption key, e.g. private key corresponding to a second key as disclosed in [0042], in order to decrypt the message, and when, subsequently, sending data, it encrypts the previously decrypted encryption key, [0110] discloses “The key generation module 1306 generates one or more user keys specific to the newly-subscribing user which will be used to verify that user's identity to both the system as well as to recipients of messages sent by the user. Specific keys generated in the key generation module include the recipient's public and private keys, which are used to encrypt and decrypt the encryption key described above in FIGS. 10-11, which in turn encrypts the message received from the sender.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Floue in view of Brittan to incorporate the teaching of Bhatnagar to utilize the above feature, with the motivation of ensuring secure messaging, as recognized by (Bhatnagar [0081).

Regarding claim 14 (Currently Amended), Floue teaches a method of authentication of a user of a device (Floue [0031] “FIG. 13 is a functional block diagram of the authentication of a registered input pattern based on the response to a challenge message using a key.”, apparatus in [0021] corresponds to the device), comprising: 
obtaining a challenge code from the user (Floue [0014] “…receiving an input pattern from a user and deriving a first codeword from the input pattern. The first codeword is derived by applying a decoding function of an error-correcting code to the input pattern. The method also includes hashing the first codeword.”), 
[the challenge code being based on a pattern associated with at least one challenge arrangement comprising duplicated signs]; 
encrypting the challenge code using a one-way hashing function to obtain a 
temporary encryption key, wherein the encryption includes using the one-way hashing function  to obtain the temporary encryption key, and using the temporary encryption key [to encrypt an authentication code corresponding to the challenge code] (Floue discloses in Figure 13 (90-70-150), [0097] “The codeword c is hashed (STEP 70), and a key is generated from the hash of the codeword h(c) (STEP 150). A key is applied to the message m to create a response (STEP 180)…the application of the key to the message m consists of the use of the key to encrypt the message m”, one-way hash is used as described in [0113], where the generated key in step 150 is generated based on the hash of the code h(c) to apply on messages); and
validating the challenge code [[if]] when the obtained temporary encryption key matches a temporary encryption key used to encode data [using a two-way transcoding function] (Floue illustrates in Figure 13 (90) and [0014, 0097, 0105], deriving of a codeword, hashed, to generate key, i.e. temporary encryption key, where the message is encrypted/encoded, and Figure 16 (90) illustrates subsequent decoding/decryption based on deriving the codeword that generated the key, [0090] further discloses comparing hashed codewords for validating that input is  authenticated “If the hash of the codeword h(c) matches a stored hash, the input is authenticated (STEP 130).”).
Floue does not disclose the below remaining limitations
Brittan discloses the challenge code being based on a pattern associated with at least one challenge arrangement comprising duplicated signs (Brittan [0024-0034], e.g. [0029] “obtaining a challenge code from the user, the challenge code being based on a pattern associated with at least one challenge arrangement comprising duplicated signs”); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Floue to incorporate the teaching of Brittan to utilize the above feature, with the motivation of increase the possible different pattern, which results in increasing security and protection, as recognized by (Brittan [0006]).
Floue in view of Brittan do not disclose the below limitations.
Bhatnagar discloses generating encoded data by encoding the data using a two-way transcoding function (Bhatnagar illustrates in Figure 11 (1118-1120) generating supplemental key, generated using Advanced Encryption Standard (AES), resulting in a 256-bit encryption key which is used to encrypt/encode the encoding/encryption key, where the encoding/encryption key corresponds to the data, where the Advanced Encryption Standard (AES), resulting in a 256-bit encryption key corresponds to the two-way transcoding function that is used for generating a supplemental key that is used for encoding/encrypting the  encoding/encryption key, [0088] “The supplemental key module 1118 generates a second encryption key, which can be used to encrypt the encryption key generated in the encryption key module 1114…the supplemental key is symmetric to the encryption key, and is generated using the Advanced Encryption Standard (AES), resulting in a 256-bit encryption key.”, [0089] “…the key encryption module 1120 uses the supplemental key to encrypt the encryption key.” 
where the “(AES), resulting in a 256-bit encryption key” is consistent with the two-way transcoding function as described in claim 30 and Page 10 line 14-15 of the instant application).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Floue in view of Brittan to incorporate the teaching of Bhatnagar to utilize the above feature, with the motivation of ensuring secure messaging, as recognized by (Bhatnagar [0081).
Floue in view of Brittan and Bhatnagar disclose the above limitation, where Floue discloses temporary key derived by encrypting a codeword using a hash function, however, Floue in view of Brittan and Bhatnagar do not explicitly disclosed the below limitation. Emphasis in italic.
Zhang discloses temporary encryption key to encrypt an authentication code corresponding to the challenge code (Zhang discloses using a key to encrypt a password, corresponding to an authentication code, inputted by a user, where the user inputted entries corresponding to challenge required when setting up the password, [0039] …“when the user inputs a password (for example, an input submitted when the user sets up a password or an input submitted when the user uses a password to perform a related verification), (the system) may use a particular secret key to encrypt the password inputted by the user to generate a ciphertext of the password to prevent the password of the user from being stolen in order to ensure the security of the password of the user.”, where the authentication code corresponds to a password, consistent with the description of the authentication code in the specification of the instant application, as disclosed in [0048] of the publication “The authentication code 51 may be of any type, such as a password.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Floue in view of Brittan and Bhatnagar to incorporate the teaching of Zhang to utilize the above feature, with the motivation of preventing the password of the user from being stolen in order to ensure the security of the password of the user, as recognized by (Zhang [0039]).


Regarding claim 15 (Original), Floue in view of Brittan, Bhatnagar and Zhang teaches the method of claim 14, further comprising: decoding encoded data using the obtained temporary encryption key to obtain decoded data (Floue [0012] “a key is generated using an encryption algorithm and the hash of the first codeword as the key generation seed…the key is used to encrypt a message…the key is further used to decrypt the encrypted message.”, [0107] Figure 16 decrypting the encrypted message/encoded data).  

Regarding claim 16 (Previously Presented), Floue in view of Brittan, Bhatnagar and Zhang teaches the method of claim 14, wherein the encoded data is initially stored in [a non-volatile] memory of the device (Floue discloses in e.g. [0107] that the message is later decrypted by the key, indicating he message is stored in memory “…the message is later decrypted with the key…the message is later decrypted with a related key. In another embodiment, the message is decrypted with the key”, apparatus in [0021] corresponds to the device).
Floue in view of Brittan does not explicitly disclose the use of non-volatile memory for storing the encoded data.
  Bhatnagar discloses the memory can be a non-volatile memory (Bhatnagar [0039] “…the memory can be any of a number of volatile or nonvolatile memories, and can be implemented as combined or separate message and key databases, or other hierarchical or non-hierarchical data organization schemes.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Floue in view of Brittan to incorporate the teaching of Bhatnagar to utilize the above feature, with the motivation of ensuring secure messaging, as recognized by (Bhatnagar [0081), with the use and trying of finite number of types of memories, i.e. volatile and nonvolatile.

Regarding claim 17 (Previously Presented), Floue in view of Brittan, Bhatnagar and Zhang teaches the method of claim 1(Figure 16 illustrates decoding/decrypting the message, which is stored in a register to be able to decrypt, apparatus in [0021] corresponding to the device).  

Regarding claim 18. (Original), Floue in view of Brittan, Bhatnagar and Zhang teaches the method of claim 17, 
 memory.
Bhatnagar discloses wherein the memory is a volatile memory (Bhatnagar [0039] “…the memory can be any of a number of volatile or nonvolatile memories, and can be implemented as combined or separate message and key databases, or other hierarchical or non-hierarchical data organization schemes.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Floue in view of Brittan to incorporate the teaching of Bhatnagar to utilize the above feature, with the motivation of ensuring secure messaging, as recognized by (Bhatnagar [0081), with the use and trying of finite number of types of memories, i.e. volatile and nonvolatile.

Regarding claim 19 (Previously Presented), Floue in view of Brittan, Bhatnagar and Zhang teaches the method of any one of claim 14, 
Floue in view of Brittan do not explicitly disclose the below limitations.
Bhatnagar discloses further comprising: storing the obtained temporary encryption key in a memory of the device for use in a further encoding of data (Bhatnagar disclose the second key is stored for encrypting encryption keys, [0037] “…encrypts the first key associated with the sender with a second key, such that the message cannot be accessed by a third party with access to keys and messages stored on the message server. Various second keys are possible depending upon whether the recipient is a subscriber or a non-subscriber to the message server. If the recipient is a subscriber, the encryption module 208 encrypts the first key with the public key of the recipient which can be stored on the message server.”, Figure 11(1120) [0089] discloses the use of the public key as a second key in order to encrypt encryption keys, i.e. encode data, where the recipient and sender are in communication as illustrated in Figure 3 and [0046], where whenever the sender composes email to be transmitted to the recipient as illustrated in Figure 11, the stored public key of the recipient is used to encrypt encryption key associated with incoming messages).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Floue in view of Brittan to incorporate the teaching of Bhatnagar to utilize the above feature, with the motivation of ensuring secure messaging, as recognized by (Bhatnagar [0081), with the use and trying of finite number of types of memories, i.e. volatile and nonvolatile.
 
Regarding claim 20 (Original), Floue in view of Brittan, Bhatnagar and Zhang teaches the method of claim 19, 
Floue in view of Brittan does not disclose the below limitations.
wherein the memory is a volatile memory (Bhatnagar discloses in Figure 11, 1114-1120 illustrating generating encryption key, stored in order to be encrypted by the following step, and generating a supplemental key, second key, which is used to encrypt the encryption key, i.e. sensitive data, [0039] “The storage module 210 stores the encrypted message and the encrypted first key in a memory associated with the message server…the memory can be any of a number of volatile or nonvolatile memories”, [0096] “…stores the encrypted message and encrypted encryption keys, one for each sender and recipient”).  
Floue in view of Brittan to incorporate the teaching of Bhatnagar to utilize the above feature, with the motivation of ensuring secure messaging, as recognized by (Bhatnagar [0081), with the use and trying of finite number of types of memories, i.e. volatile and nonvolatile.

Regarding claim 21 (Previously Presented), Floue in view of Brittan, Bhatnagar and Zhang teaches the method of claim 15, 
Floue in view of Brittan does not disclose the below limitations.
Bhatnagar discloses wherein the decoded data is configured to decrypt sensitive data stored in memory of the device, thereby unlocking access to the sensitive data (Bhatnagar [0011] “The method also includes decrypting the encrypted first key (i.e. encoded data) using a key related to the second key, and decrypting the encrypted message (i.e. sensitive data) using the first key.”, where the encrypted message and encrypted encryption key is stored in memory, where decryption enable access to the message).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Floue in view of Brittan to incorporate the teaching of Bhatnagar to utilize the above feature, with the motivation of ensuring secure messaging, as recognized by (Bhatnagar [0081), with the use and trying of finite number of types of memories, i.e. volatile and nonvolatile.
  
Regarding claim 22 (Previously Presented), Floue in view of Brittan, Bhatnagar and Zhang teaches the method of claim 20, 
Floue in view of Brittan does not disclose the below limitations.
Bhatnagar discloses wherein the memory comprises a secure data store (Bhatnagar discloses in Figure 11, 1114-1120 illustrating generating encryption key, stored in order to be encrypted by the following step, and generating a supplemental key, second key, which is used to encrypt the encryption key, [0039] “The storage module 210 stores the encrypted message and the encrypted first key in a memory associated with the message server…the memory can be any of a number of volatile or nonvolatile memories”, [0096] “…stores the encrypted message and encrypted encryption keys, one for each sender and recipient”, where storing the encryption key and message in an encrypted form corresponding to storing the encryption key and message in a secure data store).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Floue in view of Brittan to incorporate the teaching of Bhatnagar to utilize the above feature, with the motivation of ensuring secure messaging, as recognized by (Bhatnagar [0081), with the use and trying of finite number of types of memories, i.e. volatile and nonvolatile.
  
Regarding claim 23 (Previously Presented), Floue in view of Brittan, Bhatnagar and Zhang teaches the method of claim 14, wherein the obtaining of the challenge code comprises: obtaining the challenge code for a current validating of the [based on the pattern associated with at least one current challenge arrangement comprising duplicated signs], wherein the at least one current challenge arrangement matches a challenge arrangement used in a previous generating of the encoded data (Floue discloses in [0025-0026] matching generated codeword, i.e. hashed, to ensure authentication and validation, Figure 13 and 16 illustrates encoding the message and decoding the message based on the hashed codewords).
Floue does not disclose the below remaining limitations
Brittan discloses the challenge code based on the pattern associated with at least one current challenge arrangement comprising duplicated signs. Rationale and motivation in claim 14 apply.   

Regarding claim 24 (Currently Amended), Floue teaches a method of sequentially decoding and encoding data (Method illustrated in Figures 13 for encoding and 16 for decoding), comprising: 
obtaining a current challenge code from the user for a current decoding of encoded data stored in a device (Floue [0014] “…receiving an input pattern from a user and deriving a first codeword from the input pattern. The first codeword is derived by applying a decoding function of an error-correcting code to the input pattern. The method also includes hashing the first codeword.”, the process of decoding encoded data is illustrated in Figure 16, where the encrypted/decoded message/data is decrypted/decoded), 
[the current challenge code being based on a pattern associated with at least one current challenge arrangement comprising duplicated signs]; 
encrypting the current challenge code using a one-way hashing function to obtain a current temporary encryption key; wherein the encrypting includes using the one-way hashing function to obtain the temporary encryption key, and using the temporary encryption key [to encrypt an authentication code corresponding to challenge code] (Floue discloses in [0105] Figure 16 hashing a codeword, one-way hash is used as described in [0113], where the generated key in step 150 is generated based on the hash of the code h(c) to apply on messages); 
validating the current challenge code [[if]] when the current temporary encryption key matches a previous temporary encryption key used to encode the data [using the two-way transcoding function] (Floue illustrates in Figure 13 (90) and [0014, 0097, 0105], deriving of a codeword, hashed, to generate key, i.e. temporary encryption key, where the message is encrypted/encoded, and Figure 16 (90) illustrates subsequent decoding/decryption based on deriving the codeword that generated the key, [0090] further discloses comparing hashed codewords for validating that input is  authenticated “If the hash of the codeword h(c) matches a stored hash, the input is authenticated (STEP 130).”, Figure 16 illustrates decrypting the message at step 220, which indicates using two way cryptography, i.e. encryption and decryption as disclosed in [0105-0107]); 
decoding the encoded data using [the two-way transcoding function] and the current temporary encryption key (Floue illustrates in Figure 13 (90)  and [0014, 0097], deriving of a codeword, where the message is encrypted/encoded, and Figure 16 (90) illustrates subsequent decoding/decryption based on deriving the codeword and subsequent hashing to generate the encryption/decryption); 
generating a subsequent challenge code for [a subsequent] encoding of the [decoded] data, [the subsequent challenge code being based on a pattern associated with at least one subsequent challenge arrangement comprising duplicated signs] (Floue Figure 13 (90) and [0014, 0097], e.g. [0014] “The method includes receiving an input pattern from a user and deriving a first codeword from the input pattern. The first codeword is derived by applying a decoding function of an error-correcting code to the input pattern. The method also includes hashing the first codeword.”); 
encrypting the subsequent challenge code using a one-way hashing function to obtain a subsequent temporary encryption key (Floue discloses in Figure 13 (90-70-150), [0097] “The codeword c is hashed (STEP 70), and a key is generated from the hash of the codeword h(c) (STEP 150). A key is applied to the message m to create a response (STEP 180)…the application of the key to the message m consists of the use of the key to encrypt the message m”, one-way hash is used as described in [0113]); and
generating subsequent encoded data by encoding the data [using a two-way transcoding function] using the obtained subsequent temporary encryption key (Floue discloses in Figure 13 (90-70-150), [0097] “The codeword c is hashed (STEP 70), and a key is generated from the hash of the codeword h(c) (STEP 150). A key is applied to the message m to create a response (STEP 180)…the application of the key to the message m consists of the use of the key to encrypt the message m”, Figure 16 further illustrates decrypting the message at step 220, which indicates using two way cryptography, i.e. encryption and decryption as disclosed in [0105-0107]).
Floue does not disclose the below remaining limitations.
Brittan discloses the challenge code being based on a pattern associated with at least one challenge arrangement comprising duplicated signs (Brittan [0024-0034], e.g. [0029] “obtaining a challenge code from the user, the challenge code being based on a pattern associated with at least one challenge arrangement comprising duplicated signs”); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Floue to incorporate the teaching of Brittan to utilize the above feature, with the motivation of increase the possible different pattern, which results in increasing security and protection, as recognized by (Brittan [0006]).
While Floue in view of Brittan disclose the aforementioned limitations, where Floue illustrates in Figures 13 the encoding of the message, and Figure 16 illustrates the decoding of the message, where the decoding is subsequent to the encoding, and the opposite, i.e. decoding then encoding can be conceived when the message is transmitted, in which case, the process of encrypting the decrypted message is to be performed in order to ensure secure transmission, where the encrypting device and encrypting device are both included in one apparatus as disclosed in [0021] of Floue, however, Floue in view of Brittan do not explicitly disclose the below limitations.
using a two-way transcoding function (Bhatnagar illustrates in Figure 11 (1118-1120) generating supplemental key, generated using Advanced Encryption Standard (AES), resulting in a 256-bit encryption key which is used to encrypt/encode the encoding/encryption key, where the encoding/encryption key corresponds to the data, where the Advanced Encryption Standard (AES), resulting in a 256-bit encryption key corresponds to the two-way transcoding function that is used for generating a supplemental key that is used for encoding/encrypting the encoding/encryption key, [0088] “The supplemental key module 1118 generates a second encryption key, which can be used to encrypt the encryption key generated in the encryption key module 1114…the supplemental key is symmetric to the encryption key, and is generated using the Advanced Encryption Standard (AES), resulting in a 256-bit encryption key.”, [0089] “…the key encryption module 1120 uses the supplemental key to encrypt the encryption key.” 
where the “(AES), resulting in a 256-bit encryption key” is consistent with the two-way transcoding function as described in claim 30 and Page 10 line 14-15 of the instant application).
Bhatnagar further discloses using subsequent encoding of decoded data (Bhatnagar discloses in Figure 3 and [0046] devices that can be senders and recipients for communicating secure email messages, for which case, the method illustrate in Figures 10 and 11 are performed, where the decrypted encryption key, i.e. decoded data, is subsequently encrypted/encoded, i.e. when the recipient receives messages, it decrypts the encrypted encryption key, e.g. private key corresponding to a second key as disclosed in [0042], in order to decrypt the message, and when, subsequently, sending data, it encrypts the previously decrypted encryption key, [0110] discloses “The key generation module 1306 generates one or more user keys specific to the newly-subscribing user which will be used to verify that user's identity to both the system as well as to recipients of messages sent by the user. Specific keys generated in the key generation module include the recipient's public and private keys, which are used to encrypt and decrypt the encryption key described above in FIGS. 10-11, which in turn encrypts the message received from the sender.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Floue in view of Brittan to incorporate the teaching of Bhatnagar to utilize the above feature, with the motivation of ensuring secure messaging, as recognized by (Bhatnagar [0081).
Floue in view of Brittan and Bhatnagar disclose the above limitation, where Floue discloses temporary key derived by encrypting a codeword using a hash function, however, Floue in view of Brittan and Bhatnagar do not explicitly disclosed the below limitation. Emphasis in italic.
Zhang discloses temporary encryption key to encrypt an authentication code corresponding to the challenge code (Zhang discloses using a key to encrypt a password, corresponding to an authentication code, inputted by a user, where the user inputted entries corresponding to challenge required when setting up the password, [0039] …“when the user inputs a password (for example, an input submitted when the user sets up a password or an input submitted when the user uses a password to perform a related verification), (the system) may use a particular secret key to encrypt the password inputted by the user to generate a ciphertext of the password to prevent the password of the user from being stolen in order to ensure the security of the password of the user.”, where the authentication code corresponds to a password, consistent with the description of the authentication code in the specification of the instant application, as disclosed in [0048] of the publication “The authentication code 51 may be of any type, such as a password.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Floue in view of Brittan and Bhatnagar to incorporate the teaching of Zhang to utilize the above feature, with the motivation of preventing the password of the user from being stolen in order to ensure the security of the password of the user, as recognized by (Zhang [0039]).


 Regarding claim 25 (Original), Floue in view of Brittan, Bhatnagar and Zhang teaches the method of claim 24, further comprising: storing the subsequent encoded data in the memory of the device (Floue discloses in e.g. [0107] that the message is later decrypted by the key, indicating the message is stored in memory “…the message is later decrypted with the key…the message is later decrypted with a related key. In another embodiment, the message is decrypted with the key”, where the message is used to authenticate the user with input pattern [0031] “FIG. 13 is a functional block diagram of the authentication of a registered input pattern based on the response to a challenge message using a key.”).
Floue in view of Brittan do not disclose the encoding of decoded data, Bhatnagar discloses the subsequent encoding which used for further decryption to decrypt messages. Rationale and motivation in claim 24 apply. 

Regarding claim 26 (Previously Presented), Floue in view of Brittan, Bhatnagar and Zhang teaches the method of claim 24, further comprising: obtaining a subsequent challenge code from the user for a subsequent decoding of subsequent encoded data, [the subsequent challenge code being based on a pattern associated with the at least one subsequent challenge arrangement comprising the duplicated signs] (Floue [0014] “…receiving an input pattern from a user and deriving a first codeword from the input pattern. The first codeword is derived by applying a decoding function of an error-correcting code to the input pattern. The method also includes hashing the first codeword.”, the process of decoding encoded data is illustrated in Figure 16, where the encrypted/decoded message/data is decrypted/decoded).
Floue does not disclose the below limitations.
Brittan discloses the subsequent challenge code being based on a pattern associated with the at least one subsequent challenge arrangement comprising the duplicated signs. Rationale and motivation in claim 24 apply.   

Regarding claim 28 (Currently Amended), Floue in view of Brittan, Bhatnagar and Zhang teaches the method of claim 1, 
Floue does not disclose the below remaining limitations
Brittan discloses wherein the one-way hashing function uses a salt and/or a user device identification(Brittan [0008] “Standard hashing algorithms (e.g. from the family SHA-2, such as SHA-256) and inclusion of at least one long salt should be applied to maximize the effectiveness of any encoding approach by hashing, and represents standard known best practice.”, “[0054] At least one of the following: [0055] a user identification, and/or [0056] a user name, and/or [0057] a private salt used in the one-way hashing function, and/or [0058] each encoded authentication segment, and/or [0059] cryptographic salts used in the one-way hashing function with a user name or identification in connection with the encoded segments, and/or [0060] each authentication arrangement, may be stored as different uncorrelated records in a database.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Floue to incorporate the teaching of Brittan to utilize the above feature, with the motivation of increase the possible different pattern, which results in increasing security and maximize the effectiveness, as recognized by (Brittan [0008]).
  
Regarding claim 29 (Currently Amended), Floue in view of Brittan, Bhatnagar and Zhang teaches the method of claim 28, further comprising: 
Floue does not disclose the below remaining limitations
Brittan discloses storing the salt in a memory of [[the]] a device; or deleting the salt from the memory of the device after the encoded data is stored in the memory of the device (Brittan [0051] “A current salt, used for encoding a current segment may be stored with a previous authentication segment”, “[0054] At least one of the following: [0055] a user identification, and/or [0056] a user name, and/or [0057] a private salt used in the one-way hashing function, and/or [0058] each encoded authentication segment, and/or [0059] cryptographic salts used in the one-way hashing function with a user name or identification in connection with the encoded segments, and/or [0060] each authentication arrangement, may be stored as different uncorrelated records in a database.”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Floue to incorporate the teaching of Brittan to utilize the above feature, with the motivation of increase the possible different pattern, which results in increasing security and maximize the effectiveness, as recognized by (Brittan [0008]).

Regarding claim 30 (Currently Amended), Floue in view of Brittan, Bhatnagar and Zhang teaches the method of claim 1, 
Floue in view of Brittan do not disclose the below limitations.
Bhatnagar discloses wherein the two-way transcoding function comprises an Advanced Encryption Standard 256 (AES256) algorithm (Bhatnagar illustrates in Figure 11 (1118-1120) generating supplemental key, generated using Advanced Encryption Standard (AES), resulting in a 256-bit encryption key which is used to encrypt/encode the encoding/encryption key, where the encoding/encryption key corresponds to the data, where the Advanced Encryption Standard (AES), resulting in a 256-bit encryption key corresponds to the two-way transcoding function that is used for generating a supplemental key that is used for encoding/encrypting the  encoding/encryption key, [0088] “The supplemental key module 1118 generates a second encryption key, which can be used to encrypt the encryption key generated in the encryption key module 1114…the supplemental key is symmetric to the encryption key, and is generated using the Advanced Encryption Standard (AES), resulting in a 256-bit encryption key.”, [0089] “…the key encryption module 1120 uses the supplemental key to encrypt the encryption key.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Floue in view of Brittan to incorporate the teaching of Bhatnagar to utilize the above feature, with the motivation of ensuring secure messaging, as recognized by (Bhatnagar [0081).

Regarding claim 31 (Previously Presented), Floue in view of Brittan, Bhatnagar and Zhang teaches the method of claim 1, wherein the data comprises: an authentication code of a user (Floue [0031] “FIG. 13 is a functional block diagram of the authentication of a registered input pattern based on the response to a challenge message using a key”, where the input pattern is received from the user as disclosed in e.g. [0010], where the message that is used for authentication is translated using a function g into codeword as disclosed in e.g. [0033], where the codeword is associated with user input pattern, Zhang discloses the authentication code as described in claim 1, rationale and motivation apply).  

Regarding claim 32 (Original), Floue in view of Brittan, Bhatnagar and Zhang teaches the method of claim 31, 
 Floue does not disclose the below remaining limitations
Brittan discloses wherein the authentication code of the user comprises elements based on a memorable identification pattern, MIP, associated with at least one authentication arrangement (Brittan [0008-0009] and Figure 2A-B illustrates MIP arrangement associated with a number of arrangements with respect to Figures 3A-B as disclosed in [0005, 0012]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Floue to incorporate the teaching of Brittan to utilize the above feature, with the motivation of increase the possible different pattern, which results in increasing security and protection against hackers , as recognized by (Brittan [0006-0008]).
Zhang further discloses the authentication code as described in claim 1, rationale and motivation apply.

Regarding claim 33 (Currently Amended), Floue in view of Brittan, Bhatnagar and Zhang teaches the method of claim 1
Floue does not disclose the below remaining limitations
Brittan discloses generating a sequence of signs corresponding to the elements based on a memorable identification pattern MIP and appearing in the challenge arrangement (Brittan illustrates in Figure 3A-B sequence of signs correspond to elements appearing for the user to enter MIP from the signs, [0005] “FIGS. 3A and 3B show that, in an authentication operation, a challenge matrix 200 is generated by an authentication system and presented to the user. The challenge matrix 200 is populated with a randomized set of signs, such as numbers, letters, or other logos. In the case of FIG. 3A, the matrix 200 is a square pattern of 25 elements 201, with numbers 1, 2, 3, 4 and 5, and in the case of FIG. 3B, the matrix 200 is a linear matrix of 12 elements 201, with letters A, B, C, D, E and F. The user then enters, in a dedicated space of an interface, separate from the matrix 200, the signs corresponding to their secret MIP and which appear in the matrix elements 201, in the correct order in which the signs appear in their MIP. In the case of FIG. 3A, the user would enter the code "1, 2, 3, 4, 5", and in the case of FIG. 3B, the user would enter the code "BFCE".”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Floue to incorporate the teaching of Brittan to utilize the above feature, with the motivation of increase the possible different 

Regarding claim 34 (Original), Floue in view of Brittan, Bhatnagar and Zhang teaches the method of claim 33, 
Floue does not disclose the below limitations
Brittan discloses wherein generating the sequence comprises: obtaining the sequence of signs in a dedicated space of an interface (Brittan illustrates in Figure 3A-B sequence of signs correspond to elements appearing for the user to enter MIP from the signs, [0005] “FIGS. 3A and 3B show that, in an authentication operation, a challenge matrix 200 is generated by an authentication system and presented to the user. The challenge matrix 200 is populated with a randomized set of signs, such as numbers, letters, or other logos. In the case of FIG. 3A, the matrix 200 is a square pattern of 25 elements 201, with numbers 1, 2, 3, 4 and 5, and in the case of FIG. 3B, the matrix 200 is a linear matrix of 12 elements 201, with letters A, B, C, D, E and F. The user then enters, in a dedicated space of an interface, separate from the matrix 200, the signs corresponding to their secret MIP and which appear in the matrix elements 201, in the correct order in which the signs appear in their MIP. In the case of FIG. 3A, the user would enter the code "1, 2, 3, 4, 5", and in the case of FIG. 3B, the user would enter the code "BFCE".”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Floue to incorporate the teaching of 

Regarding claim 35 (Currently Amended), Floue in view of Brittan, Bhatnagar and Zhang teaches the method of claim 1, 
Floue in view of Brittan do not disclose the below limitations.
Bhatnagar discloses wherein the data comprises:  #17699537 of 10Attorney Docket No. 054099-000002a data encryption key configured to encrypt sensitive data stored in a secure data store of a memory of a device (Bhatnagar discloses in Figure 11, 1114-1120 illustrating generating encryption key, corresponding to the data, stored in order to be encrypted by the following step, and generating a supplemental key, second key, which is used to encrypt the encryption key, [0039] “The storage module 210 stores the encrypted message and the encrypted first key in a memory associated with the message server…the memory can be any of a number of volatile or nonvolatile memories”, [0096] “…stores the encrypted message and encrypted encryption keys, one for each sender and recipient”, where the encrypted message corresponds to the sensitive data, and secure data store is a store storing encrypted information).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Floue in view of Brittan to incorporate the teaching of Bhatnagar to utilize the above feature, with the motivation of ensuring secure messaging, as recognized by (Bhatnagar [0081), with the use and trying of finite number of types of memories, i.e. volatile and nonvolatile.
Regarding claim 36 (Currently Amended), Floue in view of Brittan, Bhatnagar and Zhang teaches the method of claim 1, wherein at least one step is performed on a device (Floue describe the apparatus performing steps in claim 1, where the encrypting device and encrypting device are both included in one apparatus, i.e. device, as disclosed in [0021] of Floue, Floue discloses Steps in claim 1, rationale and motivation applies).  

Regarding claim 37 (Previously Presented), Floue in view of Brittan, Bhatnagar and Zhang teaches the method according to claim 32, 
Floue does not disclose the below remaining limitations
Brittan discloses wherein at least one authentication arrangement and/or at least one challenge arrangement is a matrix used in a matrix pattern authentication, MPA (Brittan illustrates in Figure 3A-B sequence of signs correspond to elements appearing for the user to enter MIP from the signs, [0004] “In the context of MPA, the term entropy refers to the degree of variability that a given MPA design will afford humans in their selection of their MIP.”, [0005] “FIGS. 3A and 3B show that, in an authentication operation, a challenge matrix 200 is generated by an authentication system and presented to the user. The challenge matrix 200 is populated with a randomized set of signs, such as numbers, letters, or other logos. In the case of FIG. 3A, the matrix 200 is a square pattern of 25 elements 201, with numbers 1, 2, 3, 4 and 5, and in the case of FIG. 3B, the matrix 200 is a linear matrix of 12 elements 201, with letters A, B, C, D, E and F. The user then enters, in a dedicated space of an interface, separate from the matrix 200, the signs corresponding to their secret MIP and which appear in the matrix elements 201, in the correct order in which the signs appear in their MIP. In the case of FIG. 3A, the user would enter the code "1, 2, 3, 4, 5", and in the case of FIG. 3B, the user would enter the code "BFCE".”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Floue to incorporate the teaching of Brittan to utilize the above feature, with the motivation of increase the possible different pattern, which results in increasing security and protection against hackers , as recognized by (Brittan [0006-0008]).
  
Regarding claim 38 (Currently Amended), Floue in view of Brittan, Bhatnagar and Zhang teaches the method according to claim 37, 
Floue does not disclose the below remaining limitations
Brittan discloses wherein each challenge arrangement has a square form factor a, and wherein 
    PNG
    media_image1.png
    11
    84
    media_image1.png
    Greyscale
and 
    PNG
    media_image2.png
    15
    44
    media_image2.png
    Greyscale
with 
a being a linear dimension of the matrix, each matrix having a size S equal to a2 elements (Brittan [0004-0005], Figure 3A illustrates Matrix with linear dimension of 5, i.e. a=5, where the matrix size is 5 squared, i.e. S, [00016] further discloses the example of when a=6, where S is 36 “Consider an example, with a six element MIP and a 36 element matrix 200”); 
m being  a number of different signs in each challenge arrangement (Brittan [0016] “Consider an example, with a six element MIP (i.e. m=6) and a 36 element matrix 200 with six unique signs (i.e. 1, 2, 3, 4, 5 and 6), each repeated six times.”); and 
n being  a number of times each different type of signs is replicated in each challenge arrangement (Brittan [0016] Consider an example, with a six element MIP and a 36 element matrix 200 with six unique signs (i.e. 1, 2, 3, 4, 5 and 6), each repeated six times (i.e. n=6).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Floue to incorporate the teaching of Brittan to utilize the above feature, with the motivation of increase the possible different pattern, which results in increasing security and protection against hackers , as recognized by (Brittan [0006-0008]).
  
Regarding claim 39 (Currently Amended), Floue in view of Brittan, Bhatnagar and Zhang teaches the method according to claim 37, 
Floue does not disclose the below remaining limitations
Brittan discloses wherein each challenge arrangement may have a square form factor a, and m≠ n ≠ a and  
    PNG
    media_image3.png
    15
    43
    media_image3.png
    Greyscale
 with a being a linear dimension of the matrix, each matrix having a size S equal to a2 elements (Brittan [0004-0005], Figure 3A illustrates Matrix with linear dimension of 5, i.e. a=5, where the matrix size is 5 squared, i.e. S, [00016] further discloses the example of when a=6, where S is 36 “Consider an example, with a six element MIP and a 36 element matrix 200”); 
m being [[the]] a number of different signs in each challenge arrangement (Brittan [0016] “Consider an example, with a six element MIP (i.e. m=6) and a 36 element matrix 200 with six unique signs (i.e. 1, 2, 3, 4, 5 and 6), each repeated six times.”, Brittan further discusses in e.g. [0015, 0018, 0021, 0184] the possibility of different length of MIP, which indicates m≠n, [0184] “…enables the use of MIP having a length of at least 6 elements” indicating that it can be more than 6); and 
n being [[the]] a number of times each different type of signs is replicated in each challenge arrangement (Brittan [0006] “Further, it is an essential feature of all matrix pattern authentication approaches that each sign in a matrix is repeated more than once, and preferably many times. This is to ensure that when a user enters their OTC, their secret MIP is not divulged.”, indicating that the n, corresponding to the repeated/replicated signs, can be more than n=6 or less than n=6, i.e. m≠ n ≠ a).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Floue to incorporate the teaching of Brittan to utilize the above feature, with the motivation of increase the possible different pattern, which results in increasing security and protection against hackers , as recognized by (Brittan [0006-0008]), furthermore, it would have been obvious for one of ordinary skill in the art before the effective date of the claimed invention to try different finite values for the aforementioned variables.

Regarding claim 40 (Currently Amended), Floue in view of Brittan, Bhatnagar and Zhang teaches the method according to claim 32, Floue does not disclose the below remaining limitations
 wherein each authentication arrangement has a square form factor a, and wherein a≥6 with a being a linear dimension of a matrix, each matrix having a size S equal to a2 elements (Brittan [0004-0005], Figure 3A illustrates Matrix with linear dimension of 5, i.e. a=5, where the matrix size is 5 squared, i.e. S, [00016] further discloses the example of when a=6, where S is 36 “Consider an example, with a six element MIP and a 36 element matrix 200”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Floue to incorporate the teaching of Brittan to utilize the above feature, with the motivation of increase the possible different pattern, which results in increasing security and protection against hackers , as recognized by (Brittan [0006-0008]).

Claims 42-43 (Cancelled).

Regarding claim 44 (New), Floue in view of Brittan, Bhatnagar and Zhang teaches the method of claim 4, 
Floue in view of Brittan do not disclose the below limitation.
Bhatnagar discloses wherein the non-volatile memory of the device includes an authentication information store (Bhatnagar discloses in Figure 11, 1114-1120 illustrating generating encryption key, stored in order to be encrypted by the following step, and generating a supplemental key, second key, which is used to encrypt the encryption key, [0039] “The storage module 210 stores the encrypted message and the encrypted first key in a memory associated with the message server…the memory can be any of a number of volatile or nonvolatile memories”, [0096] “…stores the encrypted message and encrypted encryption keys, one for each sender and recipient”, where the encrypted encryption keys can be construed as authentication information stored in a memory).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Floue in view of Brittan to incorporate the teaching of Bhatnagar to utilize the above feature, with the motivation of ensuring secure messaging and encryption keys, as recognized by (Bhatnagar [0081), with the use and trying of finite number of types of memories, i.e. volatile and nonvolatile.

Regarding claim 45 (New), Floue in view of Brittan, Bhatnagar and Zhang teaches the method of claim 28, 
Floue does not disclose the below limitation.
wherein the user device identification includes a serial number of any part of a device and/or an International Mobile Equipment Identity, IMEI (Brittan [0354] “Identification of the device 3 may comprise any unique identification, hereafter referred to as H.sub.ID, such as a serial number of any part of the device and/or an International Mobile Equipment Identity (IMEI), etc.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Floue.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Floue in view of Brittan and Bhatnagar, Zhang, and further in view of Mullins (US 20180219674 A1), hereinafter Mullins.

Regarding claim 5 (Previously Presented), Floue in view of Brittan, Bhatnagar and Zhang teaches the method of claim 3, further comprising: 
Floue in view of Brittan and Bhatnagar do not explicitly disclose the below limitations.
Mullins discloses deleting the data from the memory of the device after the encoded data is stored in the memory of the device (Mullins discloses the encrypted key, i.e. encoded data, is stored, the decrypted encrypted key, i.e. data, is temporarily stored for decrypting resources such that at a later time, the encrypted key needs to be decrypted in order to decrypt resources, indicating deletion of the decrypted encrypted key, i.e. data, [0064] “At operation 504, the successively encrypted key may be decrypted successively. …the successively decrypted key may be temporarily stored such that it may be used to decrypt a resource, but decryption of the resource at a later point in time would require successively decrypting the encrypted key again. This enables temporary access to the resource while ensuring that subsequent access still requires consensus among the users involved in the successive encryption of the key.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Floue in view of Brittan, Bhatnagar and Zhang to incorporate the teaching of Mullins to utilize tee above feature, with the .

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Floue in view of Brittan, Bhatnagar, Zhang, and further in view of Batishchev (US 10, 296, 764 B1), hereinafter Batishchev.

Regarding claim 27 (Currently Amended), Floue in view of Brittan, Bhatnagar and Zhang teaches the method of any one of claim 1, 
Floue in view of Brittan, Bhatnagar and Zhang do not disclose PBKDF2.
Batishchev discloses wherein the one-way hashing function comprises a Password-Based Key Derivation Function 2 (PBKDF2) algorithm (Batishchev Col. 8 line 51-55 “Symmetric key algorithms may also include those used to generate output of one way functions and include algorithms that utilize hash-based message authentication codes (HMACs), message authentication codes (MACs) in general, PBKDF2 and Bcrypt.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Floue in view of Brittan, Bhatnagar and Zhang to incorporate the teaching of Batishchev to utilize the above feature, with the motivation of performing cryptographic operations, as recognized by (Batishchev Col. 8 line 42-55), where the above algorithm is one of finite number algorithms to try by one of ordinary skill in the art.

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Floue in view of Brittan, Bhatnagar, Zhang, and further in view of Knas et. al. (US 10867057 B1), hereinafter Knas (Citation from US provisional application US 62/513,896).

Regarding claim 41 (Currently Amended), Floue in view of Brittan, Bhatnagar and Zhang teaches the method of any one of claim 1, further comprising: 
Floue in view of Brittan and Bhatnagar do not disclose the below limitations.
Knas discloses creating a blockchain of encoding data and/or decoding data  or creating a blockchain of the temporary encryption (Knas discloses a blockchain of encrypted key, i.e. encoded data, [0039] “The analytics server may also distribute the encrypted key segments within the blockchain itself…the encrypted key segments can be stored directly onto the selected network nodes or be stored on to the blockchain itself. The analytics server may periodically re-encrypt, re-distribute, and/or regenerate the blockchain key.”), [0030] “The key retrieval module 131 may store the encrypted private key for later use with the blockchain”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Floue in view of Brittan and Bhatnagar to incorporate the teaching of Knas to utilize the above feature, with the motivation of securely and efficiently retrieving blockchain key, as recognized by (Knas [0002]).

Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Floue in view of Brittan and Bhatnagar, Zhang, and further in view of Knas et. al. (US 10867057 B1), hereinafter Knas (Citation from US provisional application US 62/513,896), and Keir et. al. (US 20190132138 A1), hereinafter Keir.
  
Regarding claim 46 (New), Floue in view of Brittan, Bhatnagar and Zhang teaches the method of claim 1, further comprising: 
Floue in view of Brittan, Bhatnagar and Zhang do not disclose the below limitations.
Knas discloses creating a blockchain of encoding data and/or decoding data (Knas discloses a blockchain of encrypted key, i.e. encoded data, [0039] “The analytics server may also distribute the encrypted key segments within the blockchain itself…the encrypted key segments can be stored directly onto the selected network nodes or be stored on to the blockchain itself. The analytics server may periodically re-encrypt, re-distribute, and/or regenerate the blockchain key.”), [0030] “The key retrieval module 131 may store the encrypted private key for later use with the blockchain”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Floue in view of Brittan, Bhatnagar and Zhang to incorporate the teaching of Knas to utilize the above feature, with the motivation of securely and efficiently retrieving blockchain key, as recognized by (Knas [0002]).

Keir discloses wherein the creating the blockchain includes encrypting the temporary key and a time stamp (Keir [0063] “The new digital item 300 may also include a hash 312 of a data contained in a preceding message content. The data to be hashed may comprise one or more of the public key of the public/private key pair 310, the timestamp 308, the window of uncertainty 306, the indicator to the location on the blockchain 304, and the original digital item 302. The hash may be one of a secure hash algorithm (SHA), RACE integrity primitives evaluation message digest (RIPEMD), Whirlpool, Scrypt, HAS-160, BLAKE, or other cryptographic hash function applied to the preceding content of the message.”, [0057] “The new digital item 300 may comprise an indicator to a blockchain location 304, which may describe a location on the blockchain where the hash of the new digital item or a hash of a part of the new digital item may be found.”, where the key and a time stamp are hashed/encrypted as described in claim 1 above where hashing is encrypting).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Floue in view of Brittan, Bhatnagar, Zhang and Knas to incorporate the teaching of Keir to utilize the above feature, with the motivation of ensuring integrity of digital items, as recognized by (Keir [0004, 0111]).
  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BASSAM A NOAMAN whose telephone number is (571)272-2705. The examiner can normally be reached Monday-Friday 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A. Shiferaw can be reached on (571) 272-3867. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BASSAM A NOAMAN/Examiner, Art Unit 2497                                                                                                                                                                                                        /ELENI A SHIFERAW/Supervisory Patent Examiner, Art Unit 2497